DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrence et al (Antisense & NucleicAcid Drug Development, 1997, 7: 203-206, cited from IDS) and in further view of Velagapudi et al (PNAS, 2016, 113, 21: 5898-5903, cited from IDS).
Torrence et al teach a method of cleaving mRNA by contacting cancer cells (HeLa
cells) with a compound named pA4-anti-PKR:
p5'A2'p5'A2'p5'A2'p5'A2'-C4-p-C4-p5' GTACTACTCCCTGCTICTG 3’
which comprises 4 adenine nucleotides in the beginning, two 1, 4-butanediol linkers named C4,
and RNA targeting antisense oligonucleotide, directing the compound to PKR mRNA (see last column on page 204, first column on page 205). Further Torrence et al disclose that four adenine nucleotides in the beginning of the compound activate RNase L (RNase-activating domain), which destroys the target RNA (see second column on page 203). RNA targeting antisense oligonucleotide can be defined as RNA-targeting domain.
Torrence et al do not teach RNA targeting compound comprising compound as in claim
44.
Velagapudi et al teach compounds in Figures 1B and 1C comprising compound as in
instant claim 44, which target oncogenic RNA miR-96 hairpin precursor (pri-miR-96), preventing formation of mature oncogenic miR-96 (see Figure 1, Abstract). For example, see compound 2 from Figure 1B, the portion of compound identical to compound of instant claim 44 is circled in red:

    PNG
    media_image1.png
    119
    233
    media_image1.png
    Greyscale


 It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to substitute RNA-targeting domain of the compound
taught by Torrence et al with the compound taught by Velagapudi et al. One of the ordinary
skill in the art would be motivated to do so to create a conjugate selectively destroying oncogenic miR-96 by including four adenines portion of compound taught by Torrence et al for RNase L activation (RNase-activating domain) and target it to miR-96 by including the compound taught by Velagapudi et al (RNA-targeting domain). Such new conjugate can be administered to cancer cells expressing oncogenic miR-96 in order to destroy oncogenic miRNA and treat cancer according to teachings of Velagapudi et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 1-26, 28-37 of copending Application No. 16/214,327 in view of Torrence et al, above, and Velagapudi et al, above. Claims from ‘327 recite treatment of cancer by administering compounds such as “compound 2” from claim1, which comprises the same compound as in instant claim 44 and targets pre-miRNA-96 (see claim 7). Teachings of Torrence et al and Velagapudi et al are discussed above. It would have been obvious to replace RNA-targeting compound from Torrence et al with “compound 2” from ‘327 and administer the resulting conjugate to cancer cells to treat cancer in order to selectively destroy target pri-miR-96 as taught by Velagapudi et al by activating RNase L by four adenine nucleotides as taught by Torrence et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Previous 102 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection Applicant argues that Velagapudi et al reference does not disclose that the goal of small molecule taught is to cleave or degrade its target pri-miR-96. In response it is noted that the rejection is of obviousness type. The small molecule of Velagapudi et al reference selectively binds pri-miR-96 and that quality of the molecule can be used designing a compound similar to the one taught by Torrence et al.
Further Applicant argues that replacing the antisense oligo of Torrence reference with the small molecule of Velagapudi reference would no longer permit binding to mRNA as intended by Torrence. In response it is important to define what the objective of compound taught by Torrence is: such objective is selective destruction of RNA by RNase L. In case of the compound taught by Torrence such RNA is mRNA, and to achieve such selectivity antisense oligo targeting such mRNA is used. Similarly, different compound can be used for destruction of different RNA: for example, to selectively destroy pri-miR-96 compound taught by Velagapudi can be used.
Further Applicant argues that RNase L may not cleave some miRNA, but instead cleave mRNA, which miRNA targets, citing Sneha Rath et al reference. In response the reference cited discusses activity of RNase L on miRNAs and mRNAs in a cell. RNase L in a free cell will behave differently than in the presence of a compound specifically targeting RNase L to a specific RNA, compound such as instantly claimed, specifically targeting RNase L to pri-miR-96 or compound taught by Torrence reference specifically targeting RNase L to a specific mRNA. Further there is evidence in the art that targeting RNase L to specific miRNA leads to degradation of the miRNA by RNase L: see, for example, Liu et al (JACS, 2020, 142: 6970-6982), who teach a compound binding to pri-miRNA cluster (see Figure 2), which is combined with RNase L-recruiting module (see Figure 9A, second column on page 6979), successfully degrading the miRNAs in cancer cells (see Figure9). Further Nogimori et al (Biochemical and Biophysical Research Communication, 2019, vol.511, 2: 422-426) specifically states that RNase L degrades miRNAs (see Abstract), proving that Applicant’s statement that “recruited RNase L is not known to degrade microRNAs” is not correct. Lastly, instant specification specifically states in paragraph [0088] that “The conjugate locally activated endogenous, latent ribonuclease (RNase L), which selectively cleaved the miR-96 precursor in cancer cells”, such statement is opposite to the Applicant’s statement that “recruited RNase L is not known to degrade microRNAs”. If Applicant implies that such degradation is an unexpected result, they need to provide specific evidence that the conjugate of small molecule targeting microRNA combined with RNase L-activating domain would not be operable for microRNA degradation.
Concerning double patenting rejection Applicant argues that the claims in ‘327 application do not teach selectively cleaving pri-miR-96 hairpin RNA. In response Velagapudi et al reference is added to the rejection, which teaches the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635